Title: General Orders, 30 September 1777
From: Washington, George
To: 



Head Quarters, at Skippack [Pa.] Septemr 30th 1777.
Lynn.Malden. Medford.


One Surgeon’s mate from each division, who can best be spared, is to go to Bethlaem forthwith, to bring down the medicine chests of their respective divisions.
One hundred and fifty ax-men, from Genl Sullivan’s, Greene’s, Lord Stirling’s and Stephen’s divisions, and Genl Nash’s brigade, are to be selected this day, and a like proportion from the other brigades—These men are always to carry their axes with them—to march with the picquets when the army moves—to prepare timber for, and repair the roads; when arrived at the next encampment, they are to cut firewood for their respective brigades—The Brigade Qr Masters are constantly to go with these men, and direct them in the business above mentioned—For these services the ax-men are to be excused from all guards, and other ordinary duty; but when an action is expected, they are to deliver the axes to their brigade Qr Masters (who are to be accountable for the axes of their brigades) and join their several corps—When on duty as ax-men, they are always to carry their arms with them—A list of their names is without delay, to be given to the Brigade Quarter Masters, by the respective brigade majors.
